                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 WILLIAM D. HAMBY,                               )
                                                 )
              Plaintiff,                         )
                                                 )
 v.                                              )            No.     3:19-CV-505-PLR-HBG
                                                 )
 OFFICER BRASFIELD and MICHAEL                   )
 PARRIS,                                         )
                                                 )
              Defendants.                        )

                                 MEMORANDUM OPINION

       Plaintiff, a prisoner in the custody of the Tennessee Department of Correction, has filed a

pro se complaint for violations of his civil rights pursuant to 28 U.S.C. § 1983 arising out of an

assault on him by an inmate on August 13, 2019, that he alleges Defendant Brasfield ordered, as

well as allegations of threats, discarding of legal mail, and refusal to provide in forma pauperis

forms [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 4]. For the reasons set

forth below, Plaintiff’s motion for leave to proceed in forma pauperis [Id.] will be DENIED and

this action will be DISMISSED without prejudice to Plaintiff prepaying the filing fee.

       I.      SECTION 1915(g)

       Section 1915(g) of the Prison Litigation Reform Act of 1996 (“PLRA”) provides as

follows:

               In no event shall a prisoner bring a civil action [in forma pauperis] . . . if
       the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action . . . that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g).
       Prior to filing his complaint in this case, Plaintiff had filed more than three actions while

he was incarcerated that were dismissed for failure to state a claim. See, e.g., Hamby v. Rhude,

No. 3:19-CV-97-RLJ-HBG [Doc. 6] (E.D. Tenn. Apr. 5, 2019) (noting Plaintiff’s previous

dismissals under § 1915(g) in Hamby v. Rhude, No. 3:19-CV-212, 2019 WL 149172, at *1 (M.D.

Tenn. Apr. 3, 2019) (citing four prior cases in Middle District that were dismissed for failure to

state a claim—specifically: Hamby v. Lingle, No. 3:12-CV-0942 (M.D. Tenn. Sept. 18, 2012);

Hamby v. Johnson, No. 3:12-CV-1303 (M.D. Tenn. Jan. 10, 2013); Hamby v. Johnson, No. 3:13-

CV-96 (M.D. Tenn. Apr. 10, 2013); and Hamby v. Thomas, No. 3:13-CV-0127 (M.D. Tenn.

Feb.19, 2013)).

       II.     IMMINENT DANGER

       Accordingly, Plaintiff may not proceed in forma pauperis in this action unless his

complaint adequately alleges that he was in “imminent danger of serious physical injury” at the

time that he filed his complaint. 28 U.S.C. § 1915(g); Rittner v. Kinder, 290 F. App’x 796, 797

(6th Cir. 2008). While Plaintiff’s complaint contains a conclusory statement that this “is an

imminent danger case” [Doc. 1 p. 4–5], it contains no factual allegations to support this statement.

Specifically, while Plaintiff alleges in his complaint that Defendant Brasfield caused him to suffer

serious physical injury on or about August 13, 2019, by ordering an inmate to assault Plaintiff [Id.

at 1–2], nothing in the complaint suggests that Defendant Brasfield or anyone else posed any threat

of physical injury to Plaintiff at the time he filed his complaint more than three months later, and

past danger is insufficient for a prisoner to proceed under the imminent danger exception to §

1915(g). Id. at 797–98 (providing that the imminent danger exception only applies where the

danger is “real and proximate and the danger of serious physical injury . . . exist[s] at the time the

complaint is filed” and that that past danger is insufficient).



                                                   2
       Moreover, while Plaintiff recently filed a motion for injunctive relief in which he states

that Defendant Brasfield and her sister in law “are continually abusive to [him], via threats of

further assaults on [him]” [Doc. 5 p. 2–3], Plaintiff’s only factual allegations to support these

allegations are that Defendant Brasfield and her sister in law “regularly come to [his] window to

verbally abuse [] and taunt [him]” [Id.]. 1 Thus, Plaintiff’s allegation that Defendant Brasfield has

made threats that Plaintiff will be assaulted again is conclusory and does not allow the Court to

plausibly infer that Plaintiff was in imminent danger of physical injury at the time he filed his

complaint. Additionally, Plaintiff’s filings herein and in another action he filed arising out of the

same underlying assault render any allegations of imminent danger of physical injury to Plaintiff

at the time that he filed his complaint “irrational and wholly incredible.” Rittner, 290 F. App’x at

798

       Specifically, Plaintiff previously filed a lawsuit in this District arising out the same incident

at issue in his complaint in this action in which he did not state that Defendant Brasfield had

directed the inmate to assault him. To the contrary, Plaintiff stated in his other complaint that the

subject assault occurred when the inmate tried to push food through Plaintiff’s slot, but Plaintiff

refused it, and the inmate therefore slammed Plaintiff’s hand in the food port. Hamby v. Parker,

et al., 3:19-CV-370 [Doc. 1 p. 1] (E.D. Tenn. Nov. 13, 2019). 2 Plaintiff further stated in his other

complaint that when he tried to file a report about this incident, staff told him “that’s what you get

for telling on our gangster disciples, they sell dope for us [and] you snitched on them.” Id. Plaintiff

made no mention of Defendant Brasfield in this other complaint, nor does he explain in his


       1
         Plaintiff also states in this motion that Defendant Brasfield does all of this to Plaintiff
because she hates him because of his lawsuits and his religious beliefs, as well as because she hates
men, she is a lesbian and thinks she is a man, and Plaintiff does not support her agenda to support
gangs and use and sell drugs to and for gang members at the jail [Id. at 3–4].
       2
           The Court dismissed this action pursuant to Rule 41(b). Id. [Docs. 8 and 9].

                                                  3
complaint herein how Defendant Brasfield could have directed the underlying “attack” at issue

without knowledge that Plaintiff was going to refuse the food that the inmate tried to provide him.

       Thus, not only are Plaintiff’s allegations of “imminent danger” in his filings in this action

conclusory, they are also “irrational and wholly incredible” when taken together with Plaintiff’s

prior complaint based on the same incident. As such, Plaintiff may not proceed under the

“imminent danger” exception to § 1915(g) in this action. Rittner, 290 F. App’x at 798 (affirming

district court’s holding that prisoner could not proceed in forma pauperis under the imminent

danger exception to § 1915(g) where his allegations of imminent danger were “irrational or wholly

incredible”); Taylor v. First Med. Mgmt., 508 F. App’x 488, at 492 (6th Cir. 2012) (providing that

“[a]llegations that are conclusory, ridiculous, or clearly baseless are also insufficient for purposes

of the imminent-danger exception”).

       III. CONCLUSION

       Accordingly:

       (1) Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] will be DENIED;

       (2) Plaintiff’s complaint will be DISMISSED without prejudice to Plaintiff prepaying
           the filing fee pursuant to the three-strike rule of 28 U.S.C. § 1915(g); and

       (3) The Court CERTIFIES that any appeal from this action would not be taken in good
           faith and would be totally frivolous.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:

                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  4
